Title: From George Washington to Richard Washington, 20 June 1762
From: Washington, George
To: Washington, Richard



Dear Sir,
Mount Vernon 20th June 1762

On the other side you will find a Copy of my Last—I was then misinformed of the Unity’s Sailing—It is true an Embargo was expected, and it was likewise said that, that Ship had orders to clear Out & run for it but the Embargo not taking place, She is not yet gone—on the contrary is waiting to Sail under Convoy of the Chesterfield Man of War who it is supposed will leave this Country with what Ships are ready sometime this Month.
I have not had the pleasure of a Letter from you since the first of Jany last Year, but expect one by the London Fleet whose arrival is hourly looked for I remain Dr Sir Yr Most Obedt & Affecte

Go: Washington

